Citation Nr: 0200386	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  99-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The veteran had active service from March 1943 to July 1948, 
and again from January 1953 to December 1967, including 
overseas service in Vietnam.  The veteran died in September 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the New Orleans 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In November 2000, while this case was still before the RO, 
the Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  This law, 
which was subsequently codified at 38 U.S.C.A. §§ 5100-5107 & 
§ 5126 (West Supp. 2001), redefines the obligations of VA 
with respect to the duty to assist claimants and includes an 
enhanced duty to notify claimants as to the information and 
evidence necessary to substantiate a claim.  Federal 
regulations implementing the VCAA were recently published in 
final form.  In the present case, even though the RO did not 
explicitly mention the provisions of the VCAA, VA's duties 
under that statute have been fulfilled.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete the claim.  The appellant was 
notified by means of several letters and a statement of the 
case and supplements thereto of the evidence needed to 
substantiate her claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate these claims.  The 
appellant has not referenced any unobtained evidence that 
might aid the claim currently before the Board or that might 
be pertinent to the bases for the denial of the claim 
currently before the Board.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App, 540, 
5456 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and the further 
expending of VA's resources is not warranted.  

The appellant has mentioned several times that the object of 
her claim is to continue to receive the "retirement" 
benefits which the veteran received from VA during his 
lifetime.  Although the veteran did retire from active 
military service, he never received "retirement" benefits 
from VA during his lifetime, only disability compensation 
benefits for a service-connected low back disability rated 
20 percent disabling.  This VA payment was presumably much 
smaller than the military retirement benefit which the 
veteran received directly from the service department.  The 
appellant is hereby advised that the VA benefits which are 
the subject of the present appeal are totally separate and 
independent of any military retirement benefits to which she 
might be entitled as the widow of a military retiree.  
Information concerning her entitlement to military retirement 
benefits can be obtained from the service department.  


FINDINGS OF FACT

1.  The veteran died as a result of chronic obstructive 
pulmonary disease (COPD) and malnutrition, neither of which 
were demonstrated in service nor proximately due to a 
service-connected disability.  These disorders are not shown 
to be related to any inservice occurrence or event.

2.  Neither the service-connected degenerative disc disease 
of the lumbar spine, nor any other disability related to 
service caused or contributed to the veteran's death.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 1991).  Service 
connection can also be granted for certain chronic 
disabilities (which do not include COPD or malnutrition) if 
one becomes manifest to a degree of 10 percent within one 
year of separation from active service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(3), 1137 (West 1991 & Supp. 2001).  
Additionally, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a)(2001).  
To establish service connection for the cause of a veteran's 
death, the evidence must establish that a service-connected 
disease or injury either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(2001).  

Lung cancer in a veteran exposed to Agent Orange in Vietnam 
may be presumed to have been incurred in service if it 
becomes manifest to a degree of ten percent at any time after 
service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2001).    
However, the Secretary of Veterans Affairs has determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted for respiratory disorders (other than certain 
respiratory cancers).  See 64 Fed. Reg. 59232-59243 (Nov. 2, 
1999).  Of course, service connection can be granted for any 
disease diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In the present appeal, the appellant seeks to establish 
entitlement to service connection for the cause of the 
veteran's death for the purpose of receiving VA Dependency 
and Indemnity Compensation (DIC) benefits and also, possibly, 
Chapter 35 educational benefits.  

The veteran died in September 1991 at the age of 66 while 
hospitalized at a VA Medical Center.  The official 
Certificate of Death indicates that the veteran died as a 
result of advanced chronic lung disease and malnutrition.  No 
other immediate or contributory causes of death are listed.  
The VA terminal hospitalization records dating from September 
1991 are more specific and indicate that the veteran died as 
a result of long-standing COPD and malnutrition.  No autopsy 
was performed.  Other VA medical records indicate that COPD 
was initially diagnosed on a VA medical examination of the 
veteran in December 1978, approximately 11 years after his 
retirement from active service.  

The service medical records do not reflect any complaints, 
treatments, findings or diagnoses which indicate the presence 
of either COPD or malnutrition during service.  As previously 
noted, the veteran served in Vietnam for a time, and his 
exposure to Agent Orange can be presumed from such service.  
38 U.S.C.A. § 1116(f), as amended by Public Law 107-103, 
115 Stat. 976 (2001).  

During his lifetime, the veteran established entitlement to 
service connection for degenerative disc disease involving 
the lumbar spine, rated 20 percent disabling.  Entitlement to 
service connection for hypertension was denied.  

The appellant contends that the advanced lung disease which 
killed the veteran was caused by his exposure to Agent Orange 
in Vietnam.  However, she has not submitted competent medical 
evidence to establish this as a fact, nor has she even 
indicated that such evidence exists.  As noted above, lung 
cancer when present in a Vietnam veteran is presumed to have 
resulted from exposure to Agent Orange in service, but the 
veteran did not have lung cancer.  Furthermore, the Secretary 
of Veterans Affairs has concluded, based upon the results of 
extensive medical research to date, that other respiratory 
disorders such as the veteran's fatal COPD cannot be presumed 
to result from exposure to Agent Orange or any other 
herbicide used in Vietnam.  Thus, the veteran's fatal COPD 
and malnutrition are not shown by competent medical evidence 
or by legal presumption to be related in any way to the 
veteran's active service.  

The terminal VA hospital records do not indicate that the 
service-connected low back disability or any other disability 
caused or contributed to the veteran's death from COPD and 
malnutrition.  In the absence of competent medical evidence 
linking either of these disabilities to service, the appeal 
must be denied.  


ORDER

The appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

